COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                   NO. 2-09-304-CR

THE STATE OF TEXAS                                                               STATE

                                            V.

ROBERT VALDEZ                                                               APPELLEE

                                         ----------

       FROM COUNTY CRIMINAL COURT NO. 2 OF TARRANT COUNTY

                                         ----------

                MEMORANDUM OPINION 1 AND JUDGMENT
                                         ----------

       W e have considered the “State’s Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal. See id.; Tex. R. App. P.

43.2(f).

       It is further ordered that the State shall pay all costs of this appeal, for which

let execution issue. See Tex. Code Crim. Proc. Ann. art. 44.01(f) (Vernon Supp.

2004-05).

                                                      PER CURIAM



PANEL: MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)


       1
            See Tex. R. App. P. 47.4.
DELIVERED: April 22, 2010